Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 - 9, and 13 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rebsdorf et al. (US 9,109,581) in view of Wobben (US 2005/0218656), Walker et al. (US 8,490,560), and Longman (US 2016/0355241).
Regarding claim 1, Rebsdorf discloses a marine construction suitable for supporting a wind-driven power generator comprising, essentially, a shaft (tower 1) intended for being installed and/or transported at a depth with respect to a water level; said marine construction comprises two 
Regarding claims 4 and 7, Rebsdorf fails to disclose the protrusions do not possess exposed metallic structure components. Walker teaches protrusions do not possess exposed metallic structure components (protrusions are formed of lightweight plasticized material) (abstract; col. 4, lines 
Regarding claim 5, Rebsdorf in view of Wobben, Walker, and Longman discloses all of the claim limitations except the relative projection distance of the access ladder and the protrusions. Examiner takes the position that the relative projection distances lack criticality in the claims and is a design consideration within the skill of the art. The optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961).
Regarding claim 6, Rebsdorf in view of Wobben, Walker, and Longman discloses all of the claim limitations except wherein, in an operative condition of the marine construction with a maximum water tide height, the protrusions comprise an emerged portion with a vertical length equal to or greater than 1 m. Examiner takes the position that the vertical length of the protrusions on the emerged portion lacks criticality in the claims and is a design consideration within the skill of the art based upon the environmental conditions in which the marine construction is to be used. A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Additionally, Figs. 1, 5, and 6 of Longman illustrate a significant portion of the ladder is located above water level and would obviously be emerged with a vertical length equal to or greater than 1 m given the relative sizes of the ladder and the vessel 1) (Figs. 1, 5, and 6; paragraphs 0035 and 0037).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the ladder and associated protrusions as disclosed above with the emerged portion as taught by Longman to allow personnel to access a wind turbine generator 
Regarding claim 8, Rebsdorf fails to disclose a cross-sectional geometry of the protrusions is such that it does not have sharp edges, or wherein the protrusions have rounded edges. Walker teaches a cross-sectional geometry of the protrusions (36, 38) is such that it does not have sharp edges, or the protrusion edges are rounded (Figs. 1 and 2 illustrate tapered protrusions having a rounded distal end). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modify the molded concrete tower element as disclosed by Rebsdorf with the molded protrusions as taught by Walker to protect the tower from damage caused by contact with a ship as the ship docks at the tower and also to assist the wave run-up deflector in protecting the tower element from damage caused by waves.
Regarding claim 9, Rebsdorf fails to disclose a cross-sectional geometry of the protrusions is tapered towards a distal end thereof with respect to the shaft. Walker teaches a cross-sectional geometry of the protrusions (36, 38) is tapered towards a distal end thereof with respect to the wall (34) (Figs. 1 and 2). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modify the molded concrete tower element as disclosed by Rebsdorf with the molded protrusions as taught by Walker to protect the tower from damage caused by contact with a ship as the ship docks at the tower and also to assist the wave run-up deflector in protecting the tower element from damage caused by waves.
Regarding claim 13, Rebsdorf further discloses a work platform (deck 3) is substantially horizontal and is made entirely or partially of concrete (Figs. 3 and 4; col. 6, lines 25 - 27).
Regarding claims 14 - 16, Rebsdorf discloses all of the claim limitations except the protrusions are integrated in the marine construction in an integral manner as prefabricated parts obtained 
Regarding claim 17, Rebsdorf in view of Wobben, Walker, and Longman discloses all of the claim limitations except the protrusions are integrally attached to the shaft by means of formwork and concreting. Rebsdorf in view of Wobben, Walker, and Longman discloses protrusions are integrally attached to the shaft as discussed above and the method by which the integral attachment is made lacks criticality in an apparatus claim. 
2113 Product-by-Process Claims PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BYTHE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 18, Rebsdorf in view of Wobben, Walker, and Longman discloses all of the claim limitations except a plurality of pairs of the protrusions with corresponding access ladders. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rebsdorf et al. in view of Wobben, Walker et al., and Longman as applied to claim 1 above, and further in view of Volland et al. (US 2015/0274268). Rebsdorf further discloses the access ladder (13) is fixed directly to the shaft (1) of the marine construction (Fig. 8). Rebsdorf in view of Wobben, Walker, and Longman fails to disclose the access ladder is a substantially vertical metallic element. Volland teaches an access ladder is a substantially vertical metallic (steel) element (Fig. 1; paragraphs 0010 and 0034). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the ladder as disclosed above with the steel material as taught by Volland to provide a strong ladder that is resistant to corrosion.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rebsdorf et al. in view of Wobben, Walker et al., and Longman as applied to claim 1 above, and further in view of Phuly (US 9,096,985). Rebsdorf in view of Wobben, Walker, and Longman discloses all of the claim limitations except in a longitudinal direction, a distance that the protrusions project with respect to the shaft of said marine construction decreases towards at least one of the ends thereof. Phuly teaches in a longitudinal direction, a distance that the protrusions (ribs 16) project with respect to the shaft (wind tower 300) of said marine construction decreases towards at least one of the ends thereof (Fig. 2; col. 16, line 62 - col. 17, line 2).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rebsdorf et al. in view of Wobben, Walker et al., and Longman as applied to claim 1 above, and further in view of Fernandez Gomez et al. (US 2014/0311085).
Regarding claim 11, Rebsdorf in view of Wobben, Walker, and Longman discloses all of the claim limitations except a telescopic shaft. Fernandez Gomez teaches a telescopic shaft (tower 100) (Figs. 1A - 1D; abstract; paragraphs 0002 and 0010). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the telescopic shaft as taught by Fernandez Gomez to allow the height of the wind turbines to be adjusted based upon wind conditions.
Regarding claim 12, Rebsdorf in view of Wobben, Walker, and Longman further teaches the protrusions forming the boat landing structure being integrated in one segment in an integral manner, as discussed above. Rebsdorf in view of Wobben, Walker, and Longman fails to disclose the shaft is formed of prefabricated segments. Fernandez Gomez teaches a shaft (100) is formed of prefabricated segments (2, 4, 6, 8) (Figs. 1A - 1D; abstract; paragraphs 0002, 0010, and 0028). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with additional prefabricated segments as taught by Fernandez Gomez and positioned the additional prefabricated segments above the segment including the ladder and protrusions to maintain the access ladder and work platform at a fixed height relative to the seafloor while allowing the height of the wind turbine to be adjusted based upon wind patterns.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rebsdorf et al. in view of Wobben, Walker et al., and Longman as applied to claim 1 above, and further in view of Borch-Jensen et al. (US 2013/0291777). Rebsdorf in view of Wobben, Walker, and Longman discloses all of the claim limitations except a plurality of pairs of protrusions and the corresponding access ladders. Borch-Jensen teaches a plurality of access ladders (5) (Fig.4; paragraphs 0033 and 0034). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the protrusions and access ladder as disclosed above with the plurality of pairs of protrusions and corresponding access ladders as taught by Borch-Jensen to allow multiple vessels to dock with the marine construction simultaneously.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rebsdorf et al. in view of Wobben, Walker et al., and Longman as applied to claim 1 above, and further in view of Bartminn et al. (US 2019/0234379). Rebsdorf in view of Wobben, Walker, and Longman fails to disclose a lower foundation platform, and wherein the access ladder extends downwardly so as to provide access to/from the foundation platform. Bartminn teaches a lower foundation platform (18), and wherein the access ladder (13) extends downwardly so as to provide access to/from the foundation platform (Fig. 1; paragraphs 0046 and 0047). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the access ladder extending downwardly to a lower foundation platform as taught by Bartminn to provide a means of descent/ascent to allow personnel to perform maintenance on the lower foundation platform.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 - 19 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
4/6/2021